UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM10-K ————— þ Annual report under Section13 or 15(d)of the Securities Exchange Act of 1934 For fiscal year ended December31, 2010 o Transition report under Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number 000-28333 ————— COASTAL BANKING COMPANY,INC. (A South Carolina Corporation) IRS Employer Identification Number: 58-2455445 36 Sea Island Parkway, Beaufort, South Carolina 29907 Telephone Number: (843) 522-1228 ————— Securities registered pursuant to Section12(b)of the Act:None. Securities registered pursuant to Section12(g)of the Act:Common Stock, $.01 par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Act.Yes¨Noþ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Act). Yes¨Noþ The aggregate value of the voting common equity held by nonaffiliates as of June30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, was $8,848,753 based on the price at which the common stock last sold on such day. This price reflects inter-dealer prices without retail mark up, mark down, or commissions, and may not represent actual transactions. 2,588,707 shares of common stock were outstanding as of March 17, 2011. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement for the 2011 Annual Meeting of Shareholders, to be held on May25, 2011, are incorporated by reference into PartIII. TABLE OF CONTENTS Page PART I. ITEM 1.
